DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 4, 7, 9, 10, and 12-16  is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2006176916.
‘916 discloses (paragraphs [0002], [0003], [0006], [0008], [0013], [0014], [0015], [0021], [0027]) a lining fabric containing a yarn comprising lyocell filaments [0013], wherein, in the conditioned state, the average linear density of the Lyocell filaments in the yarn is between 0.5 to 5.5 dtex [0013] which overlaps with sufficient specificity the range of 0.6 to 4.0 dtex the range of claim 1 and .8 to 1.5 dtex recited in claims 15 and 16. 
The specific citation relied upon is from a machine translation which is inexact in nature.  Citations must be read in full context to fully understand their disclosure/teaching.  In full, the relevant citation is: 
“The cellulose fibers used for the warp and weft of the fabric of the present invention include regenerated cellulose fibers such as cupra ammonium rayon and viscose rayon, saponified acetate fibers, purified cellulosic fibers represented by lyocell, and spinning of these short fibers. Yarn is included. In addition, natural fibers represented by cotton and hemp are also included. Regenerated cellulose long fibers are preferred. If necessary, it may be twisted or mixed and used. A single yarn fineness of 0.5 to 5.5 dtex, 20 to 100 filaments, and a total fineness of about 30 to 167 dtex are preferably used. In the case of spun yarn, yarns 20 to 80 can be used.”
This citation explicitly states yarns made of lyocell in spun/short staple fiber/filament yarn and long fiber/filament yarns. 
The most relevant line “single yarn fineness” when read in totality of the whole sentence is clearly referring to single fiber/filament fineness.  The sentence would not make sense to include a different value for  “total fineness” if as asserted by the applicant the “single yarn fineness” referred to the whole yarn’s fineness.  Complete reading of the reference disclosure makes clear that the lyocell yarn is made up of fibers/filaments having single fiber/filament fineness of .5 to 5.5 dtex; 20 to 100 fibers/filaments; and total yarn fineness of about 30 to 167 dtex.  The total fineness range stated by ‘916 discloses the claimed total fineness/linear denstiy in claim 3 is further evidence that the fiber and yarn fineness/linear density ranges from ‘916 refer to ‘single fiber/filament fineness’ and ‘total yarn fineness’ as different values in the same way current claims recite “average linear density of lyocell filaments” and “yarn linear density” as different values.
The MPEP 2144.05 is clear: 
I.   OVERLAP OF RANGES
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range."). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).
Therefore it would have been obvious to one of ordinary skill in the art of textile engineering prior to the filing date of the invention to modify a lyocell woven fabric to include lyocell spun yarns with a single fiber fineness of .5 to 5.5 dtex, 20 to 100 filaments and a total fineness of about 30 to 167
In reference to ranges of the lining fabrics’ combined washing shrinkage after 5 washings of not more than 10% in claims 1, 15, 16 and yarn shrinkage after 5 washings not more than 3.5% in claim 4; ‘916 explicitly states:
“The present invention relates to a cellulosic interwoven fabric that can be washed with domestic water and has excellent wearing comfort…the present invention has an object to provide a cellulosic interwoven fabric that can be washed with water at home and that has a comfortable stretch by imparting an appropriate stretch in the weft direction... the configuration of the present invention is as follows. [1] An unwoven fabric composed of cellulose fibers and warps composed of cellulose fibers and synthetic fibers, wherein the unwoven fabric is treated with epoxy-modified silicone during resin processing, and the following (1 A cellulosic union woven fabric satisfying the characteristics of (3) to (3). (1) W & W property is 3.5 or more (2) Stretch rate in the weft direction is 5% or more (3) Hygroscopicity is 7.5% or more… Since the cellulosic union woven fabric of the present invention has an appropriate stretch property, it has a high movement follow-up property when worn and is excellent in durability such as slipping.  Moreover, since it is a woven fabric with a high cellulose mixing ratio, it is excellent in hygroscopicity and antistatic performance. Furthermore, it is excellent in the W & W property, and it is possible to provide an unwoven fabric having a high mixing ratio of cellulose fibers having easy care properties that can be sufficiently washed at home, and in particular, a cellulose-based unwoven fabric lining having suitability for lining… The next feature of the present invention is that the stretch rate in the weft direction is 5% or more. A recent survey of stretch rates for general clothing outerwear has shown that many are in the range of 8-10%.”.  
These direct quotations from the translation of ‘916 explicitly show that the prior art recognizes stretch property after washing as a variable that when modified results in changes of fabric properties directly related to comfort, durability and slippage.
Therefore it would have been obvious to one of ordinary skill in the art of textile engineering prior to the filing date of the invention to optimize the lyocell fabric’s after washing stretch properties through routine experimentation with a clear expectation of successful results as taught by ‘916 to arrive at the lyocell fabric with the desired levels of stretch of the fabric/yarns of the fabric for the specific end use application having specific comfort, durability and slippage requirements.
Each yarn has a total size of 30 to 167 dtex [0013] which satisfies the range of claim 3.
In reference to claim 7, the lining fabric is dyed [0014].
In reference to claim 9, the yarn of the lining fabric comprises a resin finish [0015].
In reference to claim 10, the lining fabric is woven [0013] inherently including warp interlaced with weft.
In reference to claim 12, “ring yarn” is stated by applicant to refer to “ring spun yarn”.  ‘916 discloses “spun yarn” as already cited above.  The only difference is the recited processing type.  The MPEP is clear to product by process claims:
“the lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established.  We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different that a product claimed in a product-by-process claim, a rejection based on either section 102 or section 103 of the statute is eminently fair and acceptable.  As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531,535,173 USPQ 685,688 (CCPA 1972).
The burden is shifted to applicant to bring forth evidence that “ring spinning” would provide a materially different result than that of “spun yarn” disclosed.
In one aspect claim 12 is fully disclosed.  
Alternatively claim 12 is taught as an obvious variant, in that one of ordinary skill in the art of textile engineering prior to filing the invention would have known and had within their technical skill/knowledge the technical knowledge to modify spun yarn to be produced by ring spinning which is a widely known and commonly used yarn formation processing technology used in the textile arts to form yarns for at least the last 100+ years.
In reference to claim 13, ‘916 discloses a ‘lining fabric’ which by definition is an inner side of a cloth article.
In reference to claim 14, the fabric disclosed by ‘916 is inherently produced by a production method.
The only limitations of claim 16 not fully addressed above are that the lyocell filaments have average dry tenacity of 37 cN/tex to 40cN/tex.
This limitation is a measured property of the filaments and therefore relates to the fabric’s strength and durability.
‘916 teaches, “Since the cellulosic union woven fabric of the present invention has an appropriate stretch property, it has a high movement follow-up property when worn and is excellent in durability such as slipping. Moreover, since it is a woven fabric with a high cellulose mixing ratio, it is excellent in hygroscopicity and antistatic performance. Furthermore, it is excellent in the W & W property, and it is possible to provide an unwoven fabric having a high mixing ratio of cellulose fibers having easy care properties that can be sufficiently washed at home, and in particular, a cellulose-based unwoven fabric lining having suitability for lining.”
Further, the MPEP is clear:
“PRODUCT AND APPARATUS CLAIMS - WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not (MPEP 2112.01).”
Since all previous claimed limitations of claim 16 are disclosed/taught the lining fabric taught by ‘916 is presumed to inherently include the claimed properties and the burden is shifted to applicant to bring forth evidence that the claimed property is not inherent to the prior art lining fabric.
Further, at the very least, it would have been obvious to one of ordinary skill in the art of textile engineering prior to filing the invention to produce a woven lining fabric and its components (yarns/fibers) with the appropriate strength/durability properties by simple and common engineering design choice as claimed strength/durability properties have not been shown to provide any unexpected or critical result.  

Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘916.
Claims 5 and 6 recite measured material properties that are not explicitly disclosed by ‘916.
The MPEP is clear:
“PRODUCT AND APPARATUS CLAIMS - WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not (MPEP 2112.01).”
All limitations above are explicitly disclosed by ‘916 showing the prior art is substantially identical establishing a prima facie case of obviousness and the burden is shifted to applicant to bring forth evidence that the prior art does not exhibit the same properties.
At the very least it would have been an obvious variant to one of ordinary skill in the art prior to the filing of the invention to determine through common engineering design choice the appropriate tenacity and/or elongation properties of the lining fabric for the desired end use application.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘916 in view of US 2015/0086758 (Tutterow et al.).
‘916 discloses the claimed dye limitations above but does not teach dye as a reactive dye.
However, ‘758 is referenced as it teaches, “Dyes that enable dyeing of the synthetic cellulosic fibers to a high-visibility shade include, but are not limited to, direct dyes (including, but not limited to, Direct Yellow 96) and fiber reactive dyes (par. 43, detailed description).”
Therefore it would have been obvious to one of ordinary skill in the art of textile engineering prior to filing the invention to modify the dye used by ‘916 to a reactive dye as reactive dyes are taught by ‘758 as common, obvious and well-known type of dyeing processes used to provide synthetic cellulosic fibers a desired shade/color/hue.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘916 in view of EP 1122346.
‘916 does teach woven lyocell fabric including warp and wefts of lyocell.  ‘916 does not teach claimed weft linear density lower than the warp linear density.
However, ‘346 is referenced as it teaches, “the filaments constituting the weft threads are microfilaments whose unit titer is less than one decitex, while the textured threads constituting the non-elastic warp threads and the cover of the elastic threads are, meanwhile, conventional threads whose title stranded is between 1.5 and 2 dtex (statement of the invention).”
‘346 teaches a woven fabric that includes the recited weft/warp densities to arrive at a fabric ‘made of fibran or cotton that show much lower shrinkage when washed (statement of the invention).’
Therefore it would have been obvious to one of ordinary skill in the art of textile engineering prior to filing the invention to modify the linear densities of the weft yarns to be lower than the warp yarns to arrive at a woven fabric that exhibits lower shrinkage when washed.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	The term “ring yarn” does not automatically refer to “ring spun yarns”.  That is why the 112 rejection was presented in the non-final rejection.  Applicant cited textile textbook citation includes clear antecedent basis for one to understand the term “ring yarn” equates to “ring spun yarn”. Claim 12 does not have any such antecedent basis in the specification or in the claims.  Applicant in instant arguments did make clear that the term “ring yarn” is intended to be equivalent to the term “ring spun yarn”.  The examiner is now equating the term “ring yarn” to “ring spun yarn” now that these terms have been asserted to be equivalent by the applicant.
	Assertions regarding the disclosure of “single yarn fineness” and “total fineness” in ‘916 is addressed in new rejection above.  It is clear from full and careful reading and consideration of the machine translation of ‘916 that ‘single yarn fineness’ refers to ‘single filament/fiber fineness’; while in the same sentence ‘total fineness’ equates to ‘total yarn fineness’.
	The new final rejection is considered to be proper.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                                             Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H MUROMOTO JR whose telephone number is (571)272-4991. The examiner can normally be reached M-Th 730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT H MUROMOTO JR/Primary Examiner, Art Unit 3732